Name: Commission Regulation (EEC) No 2638/93 of 27 September 1993 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9 . 93 Official Journal of the European Communities No L 242/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2638/93 of 27 September 1993 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 2 095 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . No L 242/2 Official Journal of the European Communities 28 . 9 . 93 ANNEX I LOTS A and B 1 . Operation Nos (') : see Annex II 2 . Programme : 1991 , 1992 and 1993 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland ; (tel . (31 70)33 05 757, fax 36 41 701 , telex 30960 NL EURON) 4. Representative of the recipien : OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (') : OJ No C 1 14, 29. 4 . 1991 , p. 1 (under III.A ( 1 ) (a)) 8 . Total quantity : 2 095 tonnes net 9 . Number of lots : two (see Annex II) 10 . Packaging and marking 0 (") : OJ No C 114, 29 . 4. 1991 , p. 1 (under IILA(2)(1 ), III.A(2)(3) and III.A (3)) Five litre metal canister without cardboard cross-pieces Markings in English (A 4 and A 5, A 9 to A 1 7, B 2 and B 3), French (A 1 to A 3, B 1 , B 9 and B10) Spanish (B 6 to B 8 , B 1 1 , B 13 and B 15  B 18) and Portuguese (A 6 to A 8, A 18 , A 19, B 4, B 5, B 12 and B 14) 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the .goods available at the port of shipment : 15. 11  5. 12. 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12. 10 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 10 . 1993 (b) period for making the goods available at the port of shipment : 29 . 11  19 . 12. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 9 . 11 . 1993 (b) period for making the goods available at the port of shipment : 13 . 12. 1993  2. 1 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) :  28 . 9. 93 Official Journal of the European Communities No L 242/3 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by plywood sheets (minimum 2 400 x 1 220 x 4 mm). The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder. 0 Notwithstanding OJ No C 114, point III . A. (3c) is replaced by the following : ' the words "European Community"'. No L 242/4 Official Journal of the European Communities 28 . 9 . 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Informaciones complementarias Yderligere oplysninger ErgÃ ¤nzende AuskÃ ¼nfte Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  ÃÃ »Ã ·Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã µÃ  Additional information Informations complÃ ©mentaires Informazioni complementari Bijkomende informatie InformaÃ §Ã µes complementares A 1 035 A 1 : 15 924/93 Madagascar / 93CAM020 A 2 : 15 925/93 Madagascar / 93CAM024 A 3 : 15 926/93 Madagascar / 930PE003 A 4 : 90 927/93 Kenya / 93GAA023 A 5 : 195 928/93 Eritrea / 930XU006 A 6 : 180 929/93 Mozambique / 93GAA028 A 7 : 15 930/93 Mozambique / 93WVB052 A 8 : 60 931 /93 Mozambique / 93WVB053 A 9 : 75 932/93 Zimbabwe / 93GAA029 A10 : 45 933/93 India / 93CAM004 All : 60 934/93 India / 93CAM012 A12 : 15 935/93 India / 93SOM006 A13 : 30 936/93 India / 93SOM009 A14 : 15 937/93 India / 93BLB0 11 A15 : 15 938/93 India / 93BLB015 A16 : 90 939/93 Vietnam / 930XB021 A17 : 30 940/93 Ethiopia / 93TFU002 A18 : 15 599/93 Mozambique / 93WVB054 A19 : 60 600/93 Mozambique / 93WVB055 28 . 9 . 93 Official Journal of the European Communities No L 242/5 Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n . Maatregel nr. AcÃ §Ã £o n? Informaciones complementarias Yderligere oplysninger ErgÃ ¤nzende AuskÃ ¼nfte Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  ÃÃ »Ã ·Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã µÃ  Additional information Informations complÃ ©mentaires Informazioni complementari Bijkomende informatie InformaÃ §Ã µes complementares B 1 060 B 1 : 90 941 /93 Senegal / 93SSI034 B 2 : 15 942/93 Liberia / 93DWE0 11 B 3 : IS 943/93 Sierra Leone / 93PRS011 B 4 : 15 944/93 Angola / 93FOS009 B 5 : 60 945/93 Angola / 93GAA027 B 6 : 45 946/93 Chile / 93CAG019 B 7 : 15 947/93 Ecuador / 93CAS003 B 8 : 30 948/93 Bolivia / 93CAM011 B 9 : 105 949/93 Haiti / 93CAN042 B10 : 105 950/93 Haiti / 93PRT002 Bll : 90 601 /93 Nicaragua / 93DIA0 15 B12 : 60 602/93 Angola / 93CAN030 B13 : 200 603/93 Cuba / 93DWE009 B14 : 125 1220/91 Angola / DWH / 912804 B15 : 15 1663/92 Peru / 93BLB009 B16 : 45 1664/92 Peru / 93CAM036 B17 : 15 1665/92 Peru / 93PRS019 B18 : 15 1666/92 Peru / 93PRS023